DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed April 28, 2021 has been entered. 
Claim 17 has been added.
Claims 1-17 are pending in this application. 

Response to Arguments
Applicant's arguments filed April 28, 2021 have been fully considered and are persuasive.  Therefore, the objection and rejections set forth in the Action mailed February 3, 2021 have been withdrawn.  

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Oishi (U.S. Patent No. 6,907,125 B1) discloses: A coding device comprising:
processing circuitry (4:49–51: “The processing by the error-correcting coding circuit 4 and the encryption circuit 5 will now be described with reference to FIGS. 2A, 2B and 3.”) configured to:
generate a parity of a first error-correcting code by coding, based on the first error-correcting code, each first data sequence existing in a direction different from a row direction of input data regarded as one matrix, and to generate coded data by attaching the parity of the first error-correcting code to each first data sequence, thereby consequently expanding the matrix; 
generate a parity of a second error-correcting code by coding, based on the second error-correcting code, each second data sequence existing in a row direction of the generated coded data, and to generate a plurality of frames including, per frame, one data sequence existing in the row direction of the coded data, and a corresponding parity of the second error-correcting code 
(4:52–5:33: “FIG. 2A shows a unit of data to be encoded into an error correcting code. Referring to FIG. 2A, a parity check code for a parity check in one direction (horizontal direction) is a code C1 and this direction is referred to as a C1 direction. Also, a parity check code for a parity check in another direction (vertical direction) is a code C2 and this direction is referred to as a C2 direction.”
“FIG. 3 is a flowchart showing an encryption process of the first embodiment. Specifically, in step S301, data is encoded into error-correcting codes in each of the C1 and C2 directions. Then, in step S302, information data and parity data are encrypted in the C1 direction. Finally, in step S303, information data and parity data are encrypted in the C2 direction.”
“Data quantized by the quantization circuit 3 is input to the error-correcting coding circuit 4 so as to form a block of horizontal lines shown in FIG. 2A, starting from the upper left corner of the block. The data is input in the C1 direction with respect to each line (as shown by the dashed horizontal line) and in the C2 direction from line to line. The error-correcting coding circuit 4 calculates an error-correction parity (C1, C2) based on a generating polynomial with a set of data items in each of the horizontal and vertical directions (in step S301 shown in FIG. 3). Each set of data items, in the C1 and C2 directions, is given a parity. In this manner, the error-correcting coding circuit 4 forms the block of data shown in FIG. 2A. A first error-correcting code comprises information data 202 and parity check data 203 in the C1 direction. A second error-
“The encryption circuit 5 encrypts at least a portion of the parity check code (C1 or C2) and at least a portion of the information code in each of the first and second error-correcting codes formed as shown FIG. 2A. The encryption forms encrypted data and parity check codes as shown FIG. 2B (S302 and S303 as shown in FIG. 3). The apparatus is arranged to decrypt the encrypted data on the reproducing (or input) unit 21 side, before decoding of the error-correcting code as described below, so it is necessary to encrypt the data by using, for example, an exclusive OR of each data item and a constant (or a value obtained by incrementing or decrementing an initial value) to avoid decryption failure due to a data error. In the encryption circuit 5, the codes C1 and C2 are encrypted with the same encryption key and with the same encryption circuit. However, the codes C1 and C2 may be encrypted with different encryption keys.”
The Examiner notes the data is input in the C1 direction with respect to each line (as shown by the dashed horizontal line) and in the C2 direction from line to line as illustrated in Figure 2A and 2B. 
The Examiner finds the first error-correcting code comprises information data 202 and parity check data 203 in the C1 vertical direction teaches the claimed “generate a parity of a first error-correcting code by coding, based on the first error-correcting code, each first data sequence existing in a direction different from a row direction of input data regarded as one matrix, and to generate coded data by attaching the parity of the first error-correcting code to each first data sequence, thereby consequently expanding the matrix”.
The Examiner further finds the second error-correcting code comprises information data 202 and parity check data 201, in the C2 horizontal direction teaches the claimed “generate a parity of a second error-correcting code by coding, based on the second error-correcting code, each second data sequence existing in a row direction of the generated coded data, and to .
However, the Examiner finds Oishi does not teach or suggest the claimed “insert an identifier for identifying a top of the coded data in a first row of the coded data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claim 14 recites similar limitations as independent claim 1 and therefore, the Examiner finds claim 14 is allowable for the same reasons as set forth above in claim 1.
	Claims 2-13 and 15-17 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112